UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7340


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARIO THOMAS WINGATE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:00-cr-00390-TSE-1)


Submitted: April 2, 2021                                          Decided: April 28, 2021


Before NIEMEYER and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario Thomas Wingate, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mario Thomas Wingate appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Wingate, No. 1:00-cr-00390-TSE-1 (E.D. Va. Aug. 28, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2